Citation Nr: 1329650	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-42 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for stuttering (also 
claimed as speech block).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to October 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In February 2011, the Veteran testified before a Decision 
Review Officer in Chicago, Illinois.  A transcript of that 
hearing is of record.  

In July 2012, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the record reflects that the Veteran submitted 
additional evidence in June 2013 which was forwarded to the 
Board without RO review.  The evidence included duplicative 
records already considered by the RO, a signed rebuttal to 
the April 2013 VA examination report, and the Veteran's 
various assertions regarding the manifestations of his 
claimed disability.  The Veteran contended that there were 
inaccuracies in the VA examination report.  This evidence 
was not considered by the originating agency, and the 
Veteran has not waived his right to such consideration.  
38 C.F.R. § 20.1304(c) (2012).  In a July 2013 letter, the 
Board solicited a waiver from the Veteran.  He was informed 
that if he did not respond within 45 days, it would be 
assumed that he wished the case to be returned to the AOJ 
for preliminary review of the new evidence.  A response was 
not received during the 45 day time period.  Therefore, the 
case must be remanded so that the evidence can be 
considered.

In addition, the Board finds that an addendum opinion must 
be obtained with respect to the Veteran's claim.  In 
September 2012, the Board remanded the Veteran's claim to 
obtain a VA examination and opinion.  The Board requested 
that the examination be performed by a speech pathologist.  
The examiner was asked to express an opinion as to whether 
the Veteran had a current disability and, if so, whether the 
disability was congenital, developmental, or a familial 
defect.  The examiner was asked to express an opinion as to 
whether "there is clear and unmistakable evidence that the 
stuttering which pre-existed service was NOT permanently 
aggravated or worsened due to active service."  

A VA note dated in October 2012 indicated that there was no 
speech pathologist to perform the examination.  The Veteran 
was provided a VA examination in December 2012 with a 
psychologist.  The examiner opined:  "the claimed condition, 
which clearly and unmistakably existed prior to service, was 
clearly and unmistakably not aggravated beyond its natural 
progression by an in-service injury, event, or illness."  
The examiner indicated that there was no evidence of 
aggravation due to his four months of active service in 
1951.  

The Veteran contended that the December 2012 VA examination 
was inadequate because the examiner was not qualified and 
was not a speech pathologist.  In response, the Veteran was 
afforded a VA examination in April 2013 by a speech 
pathologist.  The examiner did not indicate review of the 
claims file at the time of the examination.  The examiner 
opined:  "It is more likely than not that the military 
service did not permanently aggravate or worsen the pt's 
stuttering."  The examiner stated that the Veteran presented 
with very mild neurological stuttering as a result of a fall 
when he was four years old, in which he hit his head.  The 
examiner explained that dysfluent moments would increase 
with increased anxiety or during stressful situations, which 
may have occurred in regard to the Veteran's time in the 
service.  It was offered that the increase would have been 
temporary.  A May 2013 addendum to the examination report 
indicated that the examiner reviewed the claims file.  

Unfortunately, the Board must remand the Veteran's claim for 
an addendum opinion.  While the April 2013 VA examiner 
addressed the Veteran's history and noted that the Veteran 
had a current disability of neurological stuttering, the 
examiner did not use the correct standard in addressing 
whether the Veteran's pre-existing disability was NOT 
permanently aggravated by active service.  In this regard, 
the Board's remand requested that the examiner provide an 
opinion as to "whether there is clear and unmistakable 
evidence that the stuttering which pre-existed service was 
NOT permanently aggravated or worsened due to active 
service."  The April 2013 examiner stated that it was "more 
likely" that the disability was not permanently aggravated.  
The Board emphasizes that the "clear and unmistakable 
evidence" standard is a more formidable evidentiary burden 
than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence.")  "Clear and unmistakable evidence" is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 
(2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  
The April 2013 examiner's opinion is inadequate because it 
does not use the standard incorporated by law and requested 
by the Board's September 2012 remand.  The Board 
acknowledges that the December 2012 VA examiner used the 
correct standard; however, the opinion was not provided by a 
speech pathologist as specifically requested by the Board's 
remand.   

When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Since the April 2013 VA opinion has been found 
inadequate, the Board concludes that another remand is 
necessary because the September 2012 remand directives have 
not been substantially completed.  Stegall v. West, 11 Vet. 
App. 268 (1998) (Where remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.); see also D'Aries v. Peake, 22 
Vet. App. 97, 106 (2008).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Refer the Veteran's claims file to the 
speech pathologist that performed the 
April 2013 VA examination or, if she is 
unavailable, to another suitably qualified 
speech pathologist for an addendum opinion 
as to the nature and etiology of the 
Veteran's stuttering disability.  The 
examiner should note the Veteran's 
contentions regarding the inaccuracies 
with the April 2013 VA examination.  

The examiner is asked to address the 
following:  

a.  Provide an opinion, if possible, as to 
whether the Veteran's disability should be 
considered a congenital, developmental, or 
familial defect, or whether the stuttering 
was the result of some other causation.  

b.  Provide an opinion as to whether there 
is CLEAR AND UNMISTAKABLE evidence that 
the stuttering which pre-existed service 
was NOT permanently aggravated or worsened 
due to active service.  A flare-up or 
temporary exacerbation does not represent 
or constitute chronic aggravation of a 
disability.  The examiner is also advised 
that the "clear and unmistakable evidence" 
standard in regard to this requested 
opinon requires that a finding of no-
aggravation be "undebatable."

The examiner should consider the Veteran's 
statements that he was denied enlistment 
in 1948 due to his stuttering and his 
current state of any stuttering.  In 
addition, discuss the Veteran's statements 
regarding the inaccuracies of the April 
2013 VA examination report to include his 
assertion that his stuttering is not 
random and that his disability worsened 
because he required years of speech 
therapy after service.

The examiner must provide a complete 
rationale for any stated opinion.

2.  The Veteran's claim must be 
readjudicated with consideration of all of 
the evidence in the Veteran's claims file, 
including the evidence received since the 
May 2013 supplemental statement of the 
case (SSOC).  If the claim remains denied, 
a SSOC must be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


